815 F.2d 75
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Richard BEDDOES, Plaintiff-Appellant,v.INTERNATIONAL UNION, UNITED AUTOMOBILE, AEROSPACE ANDAGRICULTURAL IMPLEMENT WORKERS OF AMERICA, UAW;Ford Motor Company, Defendants-Appellees.
No. 86-1037.
United States Court of Appeals, Sixth Circuit.
Feb. 11, 1987.

Before MERRITT and MILBURN, Circuit Judges, and PECK, Senior Circuit Judge.

ORDER

1
This case has been referred to a panel of the Court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the briefs and record, this panel agrees unanimously that oral argument is not needed.  Rule 34(a), Federal Rules of Appellate Procedure.


2
In this action, plaintiff filed suit against a labor union (United Auto Workers) for breach of its duty of fair representation and against his employer (Ford Motor Company) for breach of an employment contract.  The complaint centers around plaintiff's reclassification from inspector to laborer several years ago (1982-1983).  The district court found the suit to be time-barred and granted defendants' motions for summary judgment.  The plaintiff's subsequent motion for reconsideration was denied and this timely appeal followed.  On appeal, the parties have briefed the issues.


3
Upon consideration, we affirm for the reasons set forth in the opinion and order on review.  Rule 9(d)(3), Rules of the Sixth Circuit.


4
It is therefore ORDERED that the final order of the district court be affirmed.